14‐3253‐cv                                                                                   
Mangino v. Inc. Vill. of Patchogue 




                                             In the
              United States Court of Appeals
                             for the Second Circuit
                                                        
 
                                      AUGUST TERM 2015 
                                       No. 14‐3253‐cv 
 
                                       JOHN MANGINO, 
                                      Plaintiff‐Appellant, 
 
                                               v. 
 
                 INCORPORATED VILLAGE OF PATCHOGUE, 
                    JOHN P. POULOS, AND JAMES NUDO, 
                           Defendants‐Appellees.* 
                                              
                                      
              On Appeal from the United States District Court 
                   for the Eastern District of New York 
                                              
 
                             ARGUED: OCTOBER 20, 2015 
                            DECIDED: DECEMBER 22, 2015 
                                               
 
Before: NEWMAN, WINTER, and CABRANES, Circuit Judges. 
                                    


          The  Clerk  of  Court  is  directed  to  amend  the  caption  of  this  appeal  as 
        *

indicated above. 
 
      On  appeal  from  the  March  10,  2014  judgment  of  the  United 
States District Court for the Eastern District of New York (Joseph F. 
Bianco,  Judge)  dismissing  plaintiff‐appellant  John  Mangino’s 
complaint  against  defendants‐appellees  the  Incorporated  Village  of 
Patchogue and Fire Marshal John P. Poulos, and the District Court’s 
August  1,  2014  order  denying  Mangino’s  motion  to  set  aside  the 
verdict and for a new trial.  

      We  (1)  AFFIRM  the  District  Court’s  dismissal  of  Mangino’s 
First  Amendment  retaliation  claim,  as  the  criminal  summonses  on 
which it is premised were supported by probable cause, the issuance 
of  the  non‐criminal  Fire  Prevention  Violation  Order  on  which  it  is 
premised  was  otherwise  justified,  and  Mangino  has  not  made  any 
argument  that  the  issuance  of  the  Fire  Prevention  Violation  Order 
was  significantly  more  serious  than  other  action  Poulos  had 
discretion  to  take;  (2)  AFFIRM  the  District  Court’s  dismissal  of 
Mangino’s  abuse‐of‐process  claim  on  qualified‐immunity  grounds 
because,  at  the  time  of  the  alleged  conduct,  although  there  was  a 
clearly established right to be free from abuse of process under New 
York  law,  there  was  no  clearly  established  right  to  be  free  from 
abuse of process where probable cause existed; and (3) AFFIRM the 
District  Court’s denial  of  Mangino’s  motion  to  set  aside the  verdict 
and for a new trial because it is clear that, when read in context, the 
District Court’s jury instructions were not erroneous. 

                                              
                                       




                                     2 
                             ROBERT  A.  SIEGEL,  Law  Office  of  Robert  A. 
                             Siegel,  New  York,  NY,  for  Plaintiff‐
                             Appellant. 
                              
                             MARK  A.  RADI  (Brian  S.  Sokoloff,  on  the 
                             brief),  Carle  Place,  NY,  for  Defendants‐
                             Appellees. 
                              
                                               
 
JOSÉ A. CABRANES, Circuit Judge: 

       The principal question presented is whether, in August 2005, 
there was a clearly established right to be free from abuse of process 
under  New  York  law  even  where  probable  cause  existed.  We 
conclude that there was not. 

       Plaintiff‐appellant  John  Mangino  (“Mangino”)  appeals  from 
the March 10, 2014 judgment of the United States District Court for 
the Eastern District of New York (Joseph F. Bianco, Judge) dismissing 
his  complaint  against  defendant‐appellees  the  Incorporated  Village 
of Patchogue (the “Village”) and Village Fire Marshal John P. Poulos 
(“Poulos”).  The  appeal  seeks  review  of  the  District  Court’s 
September  23,  2010  order  dismissing  Mangino’s  First  Amendment 
retaliation claim, see Mangino v. Inc. Vill. of Patchogue, 739 F. Supp. 2d 
205 (E.D.N.Y. 2010), and its September 30, 2011 order dismissing his 
abuse‐of‐process  claim,  see  Mangino  v.  Inc.  Vill.  of  Patchogue,  814  F. 
Supp.  2d  242  (E.D.N.Y.  2011).  Mangino  also  appeals  from  the 
District  Court’s  August  1,  2014  post‐judgment  order  denying  his 




                                       3 
motion to set aside the verdict and for a new trial. See Mangino v. Inc. 
Vill. of Patchogue, No. 06‐CV‐5716 (JFB), 2014 WL 3795572 (E.D.N.Y. 
Aug. 1, 2014). 

       As  explained  more  fully  below,  we  (1)  AFFIRM  the  District 
Court’s  dismissal  of  Mangino’s  First  Amendment  retaliation  claim, 
as the criminal summonses on which it is premised were supported 
by probable cause, the issuance of the non‐criminal Fire Prevention 
Violation Order on which it is premised was otherwise justified, and 
Mangino  has  not  made  any  argument  that  the  issuance  of  the  Fire 
Prevention  Violation  Order  was  significantly  more  serious  than 
other  action  Poulos  had  discretion  to  take;  (2)  AFFIRM  the  District 
Court’s dismissal of Mangino’s abuse‐of‐process claim on qualified‐
immunity  grounds  because,  at  the  time  of  the  alleged  conduct, 
although there was a clearly established right to be free from abuse 
of  process  under  New  York  law,  there  was  no  clearly  established 
right to be free from abuse of process where probable cause existed; 
and (3) AFFIRM the District Court’s denial of Mangino’s motion to 
set aside the verdict and for a new trial because it is clear that, when 
read  in  context,  the  District  Court’s  jury  instructions  were  not 
erroneous. 

                            BACKGROUND  

       At  some  point  between  2001  and  2003,  Mangino  purchased 
with his wife, whom the District Court dismissed from the case, an 
apartment  building  in  Patchogue,  New  York.  Pl.’s  App’x  67.  When 
he purchased the building, he applied for a two‐year rental permit, 




                                      4 
as  required  by  the  Village’s  rental‐permit  law.  Id.  at  74.  After  he 
received  the  permit,  he  began  renting apartments  to  tenants.  When 
his permit expired in or around 2004, he did not renew it. Id. at 78, 
80–81. 

       In  January  2005,  defendant‐appellee  James  Nudo  (“Nudo”), 
the  Village’s  Housing  Inspector  and  Code  Enforcement  Officer, 
issued  criminal  summonses  to  Mangino  for  continuing  to  rent  out 
apartments  despite  his  failure  to  renew  his  rental  permit.  Id.  at  83–
84. Mangino challenged in court these summonses and their manner 
of  service,  as  well as  the validity  of  the  Village’s  rental‐permit  law. 
Id.  at  85.  Mangino  alleges  that,  in  response,  the  Village  prosecutor 
threatened him, stating that if he did not settle the pending litigation 
against the Village or accept a plea bargain, he would be “hit with a 
barrage of summonses.” Id. 

       On July 21, 2005, one of Mangino’s tenants, Dawn Gucciardo 
(“Gucciardo”),  called  the  Village  Housing  Department  and 
requested  that  someone  check  the  power  in  her  apartment.  Id.  at 
142–44. Nudo answered Gucciardo’s call, id. at 142, and later filed an 
incident report in which he wrote that Gucciardo had told him that 
she feared the conditions in her apartment, which included electrical 
problems, would result in a fire, id. at 142–44; Ex. RR, Mangino v. Inc. 
Vill. of Patchogue, No. 06‐CV‐5716 (JFB) (E.D.N.Y. Feb. 19, 2010), ECF 
No.  47.  Nudo  forwarded  this  incident  report  to  Poulos.  Pl.’s  App’x 
145. On July 22, 2005, Gucciardo called the Housing Department to 
report “that things were ‘getting fixed,’” but Poulos was not present 
when the Housing Department received this call. Id.




                                       5 
      According  to  defendants‐appellees,  on  July  25,  2005, 
Gucciardo called the Village Housing Department again, this time to 
complain that the outlets in her apartment were sparking or arcing. 
Id.  at  146–49.  Defendants‐appellees  claim  that,  when  Poulos  was 
informed  of  this  call,  he  immediately  departed  for  Mangino’s 
building to investigate. Id. at 151–52. Mangino, however, claims that 
Gucciardo never called the Village Housing Department on July 25, 
2005. Id. at 146–49. 

      When  Poulos  arrived  at  the  building,  he  informed  Mangino 
that he had come to check the outlet in Gucciardo’s apartment. Id. at 
159.  Mangino  refused  to  let  Poulos  into  the  building  without  a 
warrant. Id. at 160. Poulos then called Nudo to request his assistance 
and informed Mangino that, if Mangino would not allow Poulos in, 
Poulos would call the Village Fire Department. Id. at 160–61. When 
Mangino still refused to grant Poulos entry, Poulos called in an “all‐
encompassing general alarm.” Id. at 161–63.  

      When the Village firemen arrived, they inspected the building, 
including Gucciardo’s apartment and the basement. Id. at 168, 170–
73. They did not find any sparking or arcing outlets in Gucciardo’s 
apartment.  Id.  at  172.  But  according  to  defendants‐appellees,  a 
Captain Welsh noticed two potential hazards while in the basement 
and radioed Village Fire Chief Joseph Wagner, who was still outside 
the  building.  Id.  at  173–74.  Defendants‐appellees  claim  that  Welsh 
and  Wagner  then  requested  Poulos’s  assistance  in  inspecting  these 
potential  hazards.  Id.  at  177–78.  Poulos  eventually  entered  the 
building and proceeded to the basement. Id. at 179–80. Defendants‐




                                    6 
appellees assert that Captain Welsh and the other inspecting firemen 
pointed  out  the  two  potential  hazards  to  Poulos,  at  which  point 
Poulos  wrote  down  his  observations  and  issued  a  Fire  Prevention 
Violation  Order  (“FPVO”)  to  Mangino.  Id.  at  181–92.  The  FPVO 
required  Mangino,  by  September  1,  2005,  to  repair  the  hazardous 
conditions  or  supply  the  Village  with  a  licensed  engineer’s  report 
stating that no corrective action was necessary; this deadline Poulos 
later extended to October 31, 2005. Id. at 192–93, 583–87. 

       On  August  11,  2005,  Nudo  and  Village  Housing  Coordinator 
Joanne  Gallo  visited  Mangino’s  building  to  investigate  Gucciardo’s 
July 21, 2005 complaints, and inspected Gucciardo’s apartment with 
her consent. Id. at 200–02. On the same day, Nudo issued 18 separate 
summonses  to  Mangino  for  a  variety  of  alleged  violations  of  the 
Village  Code.  Id.  at  204.  On  August  27,  2005,  Mangino  was  served 
with additional summonses, issued by Nudo and dated August 5, 8, 
9, 11, 12, 13, 14, 15, and 16, for failure to renew his rental permit on 
those dates. Id. at 84–103. Although Mangino admits that he did not 
have  a  rental  permit  in  August  2005  and  that  he  continued  to  rent 
apartments  in  his  building  during  this  time,  all  of  the  summonses 
issued  to  him  for  violation  of  the  Village’s  rental‐permit  law  were 
ultimately dismissed. Id.  

       On  February  14,  2008,  Mangino  filed  the  operative  Second 
Amended  Complaint,  in  which  he  asserted  various  claims  against 
defendants‐appellees,  including  claims  under  42  U.S.C.  § 1983  for 
violations  of  the  First  and  Fourth  Amendments  to  the  U.S. 




                                      7 
Constitution.  Mangino,  739  F.  Supp.  2d  at  225–26.1  Mangino’s  sole 
First  Amendment  claim  was  for  retaliation,  id.  at  247,  while  his 
Fourth  Amendment  claims  included  abuse  of  process  and 
warrantless  entry,  id.  at  226.  On  September  23,  2010,  following  the 
parties’  cross‐motions  for  summary  judgment,  the  District  Court 
dismissed Mangino’s First Amendment retaliation claim because he 
had  failed  to  show  that  defendants‐appellees’  allegedly  retaliatory 
conduct  chilled  the  exercise  of  his  First  Amendment  rights.  Id.  at 
248–49.  On  September  30,  2011,  the  District  Court  also  dismissed 
Mangino’s Fourth Amendment abuse‐of‐process claim on qualified‐
immunity grounds. Mangino, 814 F. Supp. 2d at 249–52. 

        The  case  proceeded  to  trial  on  Mangino’s  warrantless‐entry 
claim,  which  trial  took  place  from  February  24  through  March  10, 
2014.  Mangino,  2014  WL  3795572,  at  *1.  The  jury  returned  a 
unanimous  verdict  for  defendants‐appellees,  concluding  that 
Mangino  had  not  proven  by  a  preponderance  of  the  evidence  that 
Poulos fabricated an exigent circumstance and thus lacked probable 
cause  to  enter  Mangino’s  building  without  a  warrant.  Id.  In  a 
subsequent  motion  under  Rule  59(a)  of  the  Federal  Rules  of  Civil 
Procedure,  Mangino  argued  that  the  District  Court’s  jury 

    1Section 1983 provides that “[e]very person who, under color of any statute, 
ordinance, regulation, custom, or usage, of any State or Territory or the District 
of Columbia, subjects, or causes to be subjected, any citizen of the United States 
or other person within the jurisdiction thereof to the deprivation of any rights, 
privileges, or immunities secured by the Constitution and laws, shall be liable to 
the party injured in an action at law, suit in equity, or other proper proceeding 
for redress . . . .” 42 U.S.C. § 1983. See generally Rehberg v. Paulk, 132 S. Ct. 1497, 
1501–02 (2012). 




                                           8 
instructions  improperly  allowed  the  jury  to  consider  events  other 
than those that allegedly took place on July 25, 2005 as justification 
for  the  warrantless  entry.  Id.  at  *1,  *5–8.  The  District  Court  rejected 
this argument, id. at *8, and Mangino timely appealed.

                                DISCUSSION 

  I.       First Amendment Retaliation Claim 

       We  begin  with  Mangino’s  argument  that  the  District  Court 
erred  in  dismissing  his  First  Amendment  retaliation  claim.  “We 
review  a  district  court’s  grant  of  summary  judgment  de  novo.” 
Baldwin  v.  EMI  Feist  Catalog,  Inc.,  —F.3d—,  2015  WL  5853739,  at  *7 
(2d Cir. Oct. 8, 2015). Here, the District Court held that, to make out 
a  First  Amendment  retaliation  claim,  “the  plaintiff  must  show 
that . . . defendants’  actions  effectively  chilled  the  exercise  of  [his] 
First  Amendment  right.”  Mangino,  739  F.  Supp.  2d  at  247  (internal 
quotation marks omitted). According to the District Court, Mangino 
failed to satisfy this requirement because “the undisputed evidence 
indicate[d] that [his] conduct was not, in fact, chilled by defendants’ 
alleged  retaliatory  conduct.”  Id.  at  249.  In  so  holding,  the  District 
Court relied primarily on our decision in Curley v. Village of Suffern, 
268  F.3d  65  (2d  Cir.  2001),  in  which  we  stated—precisely  as  the 
District  Court  recited—that  a  “plaintiff  must  prove . . . defendants’ 
actions  effectively  chilled  the  exercise  of  his  First  Amendment 
right.” Id. at 73. 

       But  more  than  three  years  after  the  District  Court’s  decision, 
we  acknowledged  in  Dorsett  v.  County  of  Nassau,  732  F.3d  157  (2d 




                                        9 
Cir.  2013),  that  “there  is  some  tension  in  our  First  Amendment 
standing  cases”;  that  “[w]e  have  sometimes  given  the  impression 
that silencing of the plaintiff’s speech is the only injury sufficient to 
give a First Amendment plaintiff standing”; and that our description 
of  the  chilling‐effect  requirement  in  Curley  “was  an  imprecise 
statement of law.” Id. at 160. We clarified that “[c]hilled speech is not 
the sine qua non of a First Amendment claim,” and that “[a] plaintiff 
has standing if he can show either that his speech has been adversely 
affected by the government retaliation or that he has suffered some 
other concrete harm.” Id. (second emphasis supplied). 

       Thus,  under  Dorsett,  the  District  Court’s  dismissal  of 
Mangino’s  claim  was  incorrect  as  a  matter  of  law—although  we 
emphasize that it was imprecision in our own precedents, on which 
the  District  Court  understandably  relied,  that  caused  this  result. 
That  the  District  Court’s  dismissal  was  in  error,  however,  does  not 
necessarily mean that Mangino’s First Amendment retaliation claim 
should be reinstated, as “we are entitled to affirm the judgment on 
any  basis  that  is  supported  by  the  record.”  M.O.  v.  N.Y.C.  Dep’t  of 
Educ.,  793  F.3d  236,  245  (2d  Cir.  2015)  (internal  quotation  marks 
omitted). 

       “The  existence  of  probable  cause  will  defeat . . . a  First 
Amendment claim that is premised on the allegation that defendants 
prosecuted  a  plaintiff  out  of  a  retaliatory  motive,  in  an  attempt  to 
silence [him].” Fabrikant v. French, 691 F.3d 193, 215 (2d Cir. 2012); see 
also  Hartman  v.  Moore,  547  U.S.  250,  252  (2006)  (holding  that,  in  a 
Bivens action  “for  inducing  prosecution  in  retaliation  for  speech,”  a 




                                      10 
“complaint  [cannot]  state[ ]  an  actionable  violation  of  the  First 
Amendment  without  alleging  an  absence  of  probable  cause  to 
support the underlying criminal charge,” and “that want of probable 
cause  must  be . . . proven”).2  This  is  because  “[a]n  individual  does 
not  have  a  right  under  the  First  Amendment  to  be  free  from  a 
criminal  prosecution  supported  by  probable  cause,  even  if  that 
prosecution  is  in  reality  an  unsuccessful  attempt  to  deter  or  silence 
criticism  of  the  government.”  Fabrikant,  691  F.3d  at  215  (internal 
quotation  marks  omitted).  Here,  as  the  District  Court  correctly 
found,  see  Mangino,  739  F.  Supp.  2d  at  230  n.22,  probable  cause 
existed  with  respect  to  each  of  the  criminal  summonses  issued  to 
Mangino—including Ticket #16518, which is the only such summons 
that  Mangino  argues  on  appeal  was  not  supported  by  probable 
cause, see Pl.’s Br. 26 (“Plaintiffs have conceded that probable cause 
existed for the issuance of all but two of the 30 tickets issued. With 
respect  to  those  two,  plaintiffs  draw  the  Court’s  attention  to 
appearance ticket # 16518[.]”); id. at 27 n.3 (“[P]laintiffs[’] focus is on 
ticket number 16518[.]”).  

       Mangino  asserts  that  “there  was  no  probable  cause  for  the 
issuance of that ticket because it was written a day before the crime 
being  alleged[.]”  Id.  at  26.  But  we  find  unpersuasive  Mangino’s 
position  that  “whether  probable  cause existed  for  [the]  issuance  [of 
Ticket  # 16518]  should  be  determined  by  the  circumstances  at  the 

   2  “Though more limited in some respects not relevant here, a Bivens action is 
the federal analog to suits brought against state officials under . . . 42 U.S.C. 
§ 1983.” Hartman, 547 U.S. at 255 n.2. 




                                        11 
time  the  [summons]  was  issued”—by  which  he  means  at  the  time 
the  summons  was  written—and  “not  when  the  [summons]  was 
served  and  filed.”  Id.  at  28.  Mangino  identifies  no  controlling 
authority that supports this proposition, and the single district‐court 
decision  he  cites  is  inapposite.  See  id.  Furthermore,  we  have 
“agree[d] with [a] district court that [a plaintiff’s] claim[ ] of . . . First 
Amendment  retaliation  fail[ed]  because  [the]  defendants  had 
probable cause to believe [that the plaintiff] committed” the offense 
at  issue,  Fabrikant,  691  F.3d  at  215–16,  where  the  district  court  had 
analyzed whether probable cause existed at the time the defendants 
arrested the plaintiff and executed a search warrant against her, and 
not  at  some  earlier  point,  such  as  when  the  warrant  was  sought  or 
signed, see Fabrikant v. French, 722 F. Supp. 2d 249, 256–57 (N.D.N.Y. 
2010), aff’d, 691 F.3d 193 (2d Cir. 2012).3 Accordingly, we affirm the 
District  Court’s  order  of  September  23,  2010  dismissing  Mangino’s 
First  Amendment  retaliation  claim  insofar  as  it  is  premised  on  the 
summonses. 

        But  Mangino’s  First  Amendment  retaliation  claim  is  not 
premised solely on the summonses—it is also premised on Poulos’s 
issuance  of  the  FPVO.  And  the  parties  seem  to  agree  that  the 
issuance  of  the  FPVO  was  not  a  criminal  prosecution,  but  a  non‐
criminal regulatory enforcement action. See Pl.’s Reply Br. 6 (“[T]he 


      Relatedly,  we  have  also  held  that  “[t]he  existence  or  nonexistence  of 
    3

probable  cause  in  a  malicious  prosecution  suit . . . is  determined,  at  the  earliest, 
as of the time prosecution is commenced.” Rothstein v. Carriere, 373 F.3d 275, 292 
(2d Cir. 2004).  




                                             12 
issuance . . . of the . . . FPVO was not a[ ] . . . prosecution.”); Defs.’ Br. 
32–33 (“The [FPVO] did not constitute a prosecution. . . . [P]laintiffs 
did  not  have  to  appear  in  court  on  the  FPVO.”).  As  such,  probable 
cause cannot defeat Mangino’s First Amendment claim insofar as it 
is premised on the issuance of the FPVO. Cf. Bd. of Educ. of Indep. Sch. 
Dist.  No.  92  of  Pottawatomie  Cnty.  v.  Earls,  536  U.S.  822,  828  (2002) 
(“The  probable‐cause  standard . . . is  peculiarly  related  to  criminal 
investigations . . . .” (internal quotation marks omitted)).  

       Be  that  as  it  may,  Mangino  does  not  dispute  that  he 
committed  the  violations  on  which  Poulos’s  issuance  of  the  FPVO 
was  based.  And  while  it  may  be  true  that,  at  least  under  certain 
circumstances,  a  plaintiff  can  prove  First  Amendment  retaliation 
even if the measures taken by the state were otherwise justified, he 
may  do  so  only  if  he  can  show  that  the  defendant,  for  improper 
motive,  took  regulatory  action  that  was  significantly  more  serious 
than other action he had discretion to take. See Royal Crown Day Care 
LLC v. Dep’t of Health & Mental Hygiene of City of N.Y., 746 F.3d 538 
(2d  Cir.  2014)  (official,  for  improper  motive,  ordered  facility  closed 
rather than order code violations remedied). Here, Mangino has not 
made any argument that the issuance of the FPVO was significantly 
more  serious  than  other  action  Poulos  had  discretion  to  take. 
Moreover, nothing in the record would support such an argument.4 

   4  Nor is this a case like Beechwood Restorative Care Center v. Leeds, 436 F.3d 147 
(2d Cir. 2006), where state officials had discretion to classify a nursing home’s 
deficiencies in various categories, each resulting in consequences that escalated 
in seriousness. 




                                          13 
We therefore also affirm the District Court’s dismissal of Mangino’s 
First  Amendment  retaliation  claim  insofar  as  it  is  premised  on 
Poulos’s issuance of the FPVO. 

 II.          Abuse of Process Claim 

           We  turn  next  to  Mangino’s  argument  that  the  District  Court 
erred  in  dismissing  his  abuse‐of‐process  claim,  which  dismissal  we 
also review de novo. See, e.g., Doe ex rel. Doe v. Whelan, 732 F.3d 151, 
155  (2d  Cir.  2013)  (reviewing  de  novo  a  district  court’s  grant  of 
summary  judgment  on  qualified‐immunity  grounds).  The  basis  for 
this dismissal was the District Court’s determination that Nudo was 
entitled  to  qualified  immunity  because,  under  New  York  law, 
“although  there  was  a  clearly  established  right  to  be  free  from 
malicious abuse of process at the time of the alleged conduct”— that 
is, in August 2005 —“it was not clearly established that such a claim 
[could]  exist  even  when  probable  cause  existed  for  the  issuance  of 
the [summonses].” Mangino, 814 F. Supp. 2d at 247. We agree. 

           There  has  been  considerable  confusion  within  our  Circuit 
regarding  whether  probable  cause  is  a  complete  defense  to  a  claim 
of  abuse  of  process  under  New  York  law.5  In  Weiss  v.  Hunna,  312 



      When a plaintiff asserts an abuse‐of‐process claim under Section 1983, “we 
       5

turn  to  state  law  to  find  the  elements,”  Cook  v.  Sheldon,  41  F.3d  73,  80  (2d  Cir. 
1994)—in this case, New York State law. See also Savino v. City of N.Y., 331 F.3d 
63, 76–77 (2d Cir. 2003) (relying on New York State case law in holding that the 
plaintiff  had  failed  to  state  a  claim  for  abuse  of  process  under  Section  1983);  cf. 
Hart v. Mannina, 798 F.3d 578, 593 (7th Cir. 2015) (“Assuming abuse of process is 




                                               14 
F.2d 711 (2d Cir. 1963), we suggested that it is not, holding that “the 
gist of the tort of abuse of process, as distinguished from malicious 
prosecution, is not commencing an action or causing process to issue 
without justification, but misusing or misapplying process justified in 
itself  for  an  end  other  than  that  which  it  was  designed  to 
accomplish.”  Id.  at  717  (emphasis  supplied)  (internal  quotation 
marks  omitted);  see  also  Alexander  v.  Unification  Church  of  Am.,  634 
F.2d  673,  677–78  (2d  Cir.  1980)  (same),  overruled  on  other  grounds  by 
PSI Metals, Inc. v. Firemen’s Ins. Co. of Newark, N.J., 839 F.2d 42, 43 (2d 
Cir. 1988).6  

         But in PSI Metals, Inc. v. Firemen’s Insurance Co. of Newark, New 
Jersey, 839 F.2d 42 (2d Cir. 1988), we held that one of the elements of 
an  abuse‐of‐process  claim  under  New  York  law  is  “an  intent  to  do 
harm  without  excuse  or  justification.”  Id.  at  43  (emphasis  supplied) 
(internal  quotation  marks  omitted);  see  also  Cook  v.  Sheldon,  41  F.3d 
73, 80 (2d Cir. 1994) (same); Shain v. Ellison, 273 F.3d 56, 68 (2d Cir. 


cognizable under § 1983, we would look to state law to determine the elements of 
the claim . . . .”). 
     
    6 In support of his argument that probable cause is not a complete defense to 

an  abuse‐of‐process  claim,  Mangino  repeatedly  cites  Lodges  743  &  1746, 
International  Ass’n  of  Machinists  &  Aerospace  Workers  v.  United  Aircraft  Corp.,  534 
F.2d  422  (2d  Cir.  1975),  in  which  we  held  that  “[a]buse  of  process . . . does  not 
depend upon whether or not the action was brought without probable cause or 
upon  the  outcome  of  the  litigation.”  Id.  at  465  n.85.  See  Pl.’s  Br.  33,  34,  40;  Pl.’s 
Reply  Br.  20.  United  Aircraft  Corp.,  however,  concerned  a  labor  strike  in 
Connecticut,  and  did  not  involve  New  York  law.  Thus,  it  does  not  bear  on  the 
matter at hand. See ante note 5. 




                                                15 
2001)  (same);  Savino  v.  City  of  N.Y.,  331  F.3d  63,  76  (2d  Cir.  2003) 
(same). 

        In  the  years  between  our  decision  in  PSI  Metals  and  August 
2005,  when  the  alleged  conduct  occurred,  numerous  district  courts 
within  our  Circuit  interpreted  this  formulation  to  mean  that 
probable  cause  is  a  complete  defense  to  an  abuse‐of‐process  claim 
under  New  York  law,  because  it  is  an  “excuse  or  justification.”7 
Indeed,  we  have  since  lent  support  to  this  interpretation  in  a  non‐
precedential  summary  order,  in  which  we  held  that  “[t]he 
conclusion that [the plaintiff] could not prevail on her claims that the 

    7 See, e.g., Granato v. City of N.Y., No. 98‐CV‐667 (ILG), 1999 WL 1129611, at *7 
(E.D.N.Y.  Oct.  18,  1999)  (“[A]  showing  of  probable  cause  at  the  time  process 
issued  suffices  also  to  establish  ‘excuse  or  justification’  for  the  purposes  of  a 
defense  to  abuse  of  process.”  (citing  Berman  v.  Silver,  Forrester  &  Schisano,  549 
N.Y.S.2d  125,  127  (2d  Dep’t  1989)  (dismissing  the  plaintiff’s  abuse‐of‐process 
claim in part because “the defendants had probable cause to commence the prior 
action”))); Harmer v. City of Lockport, No. 98‐CV‐10E (JTE), 2000 WL 210201, at *4 
(W.D.N.Y. Feb. 9, 2000) (“One element [of] an abuse‐of‐process claim is that such 
process  was  employed  without  excuse  or  justification,  and  a  showing  that 
defendants  had  probable  cause  to  effectuate  plaintiff’s  arrest  will  suffice  to 
establish  a  justification  for  the  purpose  of  defeating  such  a  claim.”  (citation 
omitted));  Hernandez  v.  Wells,  No.  01‐CV‐4376  (MBM),  2003  WL  22771982,  at  *9 
(S.D.N.Y.  Nov.  24,  2003)  (declining  to  dismiss  the  plaintiff’s  abuse‐of‐process 
claim only because the plaintiff had “raised a genuine issue of material fact about 
whether [one of the defendants] had probable cause to assert that [the plaintiff] 
had  assaulted  him”);  Hickey  v.  City  of  N.Y.,  No.  01‐CV‐6506  (GEL),  2004  WL 
2724079, at *7 (S.D.N.Y. Nov. 29, 2004) (“[T]he existence of probable cause offers 
a complete defense to [abuse of process].”), aff’d, 173 F. App’x 893 (2d Cir. 2006); 
Almonte v. City of N.Y., No. 03‐CV‐5078 (ARR), 2005 WL 1229739, at *5 (E.D.N.Y. 
May  20,  2005)  (“The  existence  of  probable  cause  offers  a  complete  defense  to  a 
claim of abuse of process.”). 




                                             16 
officers lacked probable cause for her arrest . . . required dismissal of 
her . . . claims  of  abuse  of  process.”  Jones  v.  J.C.  Penny’s  Dep’t  Stores 
Inc., 317 F. App’x 71, 74 (2d Cir. 2009). 

        We  need  not,  and  do  not,  resolve  this  confusion  here,  as  its 
very  existence  establishes  that  Nudo  is  entitled  to  qualified 
immunity.8  “[T]he  qualified  immunity  defense . . . provides  ample 
protection  to  all  but  the  plainly  incompetent  or  those  who 
knowingly violate the law. . . . [I]f officers of reasonable competence 
could  disagree  on  th[e]  issue,  immunity  should  be  recognized.” 
Malley v. Briggs, 475 U.S. 335, 341 (1986); see also Mullenix v. Luna, 136 
S. Ct. 305, 308 (2015) (same). As the foregoing makes clear, it was not 
only  officers  of  reasonable  competence,  but  federal  judges,  who 
could so disagree. Cf. Pearson v. Callahan, 555 U.S. 223, 244–45 (2009) 
(“[O]fficers are entitled to rely on existing lower court cases without 
facing  personal  liability  for  their  actions.”);  Richardson  v.  Selsky,  5 
F.3d  616,  623  (2d  Cir.  1993)  (“If  the  district  judges  in  the  Southern 
District  of  New  York,  who  are  charged  with  ascertaining  and 
applying  the  law,  could  not  determine  the  state  of  the  law  with 
reasonable  certainty,  it  seems  unwarranted  to  hold . . . officials  to  a 
standard that was not even clear to the judges . . . .”); Hope v. Pelzer, 

    8  It may be possible to reconcile PSI Metals with Weiss by reading the former’s 
reference to “excuse or justification” as a reference to economic or social excuses or 
justifications, as opposed to legal excuses or justifications such as probable cause. 
See  Bernard  v.  United  States,  25  F.3d  98,  104  (2d  Cir.  1994)  (“To  prove  abuse  of 
process, plaintiff must show . . . the person activating the process must have been 
motivated  to  do  harm  without  economic  or  social  excuse  or  justification  .  .  .  .” 
(emphasis supplied)). But again, we do not address, much less resolve, that issue. 
     




                                              17 
536  U.S.  730,  763  (2002)  (Thomas,  J.,  dissenting)  (“[I]n  the  face  of 
recent Federal District Court decisions specifically rejecting [similar] 
claims . . . , it seems contrary to the purpose of qualified immunity to 
hold that one vague sentence plucked out of a 21‐year‐old Court of 
Appeals  opinion  provided  clear  notice  to  respondents  .  .  .  .”).9 
Accordingly,  we  affirm  the  District  Court’s  dismissal  of  Mangino’s 
abuse‐of‐process claim.10 

III.          Jury Instructions  

           Finally,  substantially  for  the  reasons  stated  in  the  District 
Court’s  sound  decision  denying  Mangino’s  motion  to  set  aside  the 
verdict  and  for  a  new  trial,  see  Mangino,  2014  WL  3795572,  at  *5–8, 


        To  be  clear,  we  cite  the  district‐court  decisions  and  summary  order 
       9

discussed  above  merely  as  evidence,  and  not  the  source,  of  the  ambiguity  in  the 
case  law.  The  ambiguity  was  created  by  Second  Circuit  precedent  alone—cases 
such as Weiss on one side and cases such as PSI Metals on the other. 
     
    10 This appeal “presents the legal possibility that law, which may have once 

been  clear  [for  purposes  of  qualified  immunity],  can  become  unclear  later.” 
Santamorena  v.  Georgia  Military  Coll.,  147  F.3d  1337,  1342  n.11  (11th  Cir.  1998). 
Which is to say, it may be the case that, under this Circuit’s interpretation of New 
York  law,  the  existence  of  a  right  to  be  free  from  abuse  of  process  even  where 
probable  cause  existed  was  incontrovertible  in  1963,  when  Weiss  was  decided, 
but had been called into question by 1988, when PSI Metals was decided, or 2005, 
when  the  alleged  conduct  occurred.  No  matter—“[t]he  nature  of  the  law  is  not 
always to move from unsettled to settled. Although one of our decisions may not 
be  expressly  overruled,  later  cases . . . may  bring  its  reasoning  or  holding  into 
such  doubt  that  the  elements  set  out  in  the  case  are  no  longer  clearly 
established . . . .” Id.; see also Townes v. City of N.Y., 176 F.3d 138, 144 (2d Cir. 1999) 
(suggesting  that  subsequent  case  law  can  “unsettl[e]”  rights  once  clearly 
established). 




                                             18 
we  conclude  that  the  District  Court’s  jury  instructions  were  free  of 
error, regardless of whether the applicable standard of review is de 
novo,  see  Pl.’s  Br.  43,  or  plain  error,  see  Defs.’  Br.  54–55..  Mangino 
claims  that,  “in  failing  to  contain  a  limiting  temporal  reference  to 
July  25th,  the  charge/verdict  question  submitted  [was]  inherently 
confusing,  misguided,  and  prevented  a  proper  application  of  the 
law,”  Pl.’s  Br.  45,  but  a  review  of  the  disputed  instructions 
demonstrates       that    they     appropriately       limited     the    jury’s 
consideration of exigency to that date. 

       In  a  paragraph  of  the  jury  charge  that  specifically  referred  to 
“July  25,  2005,”  the  District  Court  instructed  the  jury  that,  “[i]n 
particular,  the  defendants  maintain  that  the  Village  received  a 
telephone  call  from  a  tenant  complaining  about  an  arcing  or 
sparking wire in an apartment, which justified entry into the house 
without  a  warrant  to  ensure  the  safety  of  the  tenants.”  Pl.’s  App’x 
2165.  The  theory  that  defendants‐appellees  advanced  at  trial  was 
that Gucciardo called the Village on July 25, 2005 to complain about 
an  arcing  or  sparking  wire,  not  that  she  did  so  on  any  earlier  date. 
The instructions were therefore not erroneous. 

                               CONCLUSION 

       We  have  considered  all  of  Mangino’s  other  arguments  and 
find  them  to  be  without  merit.  Accordingly,  for  the  foregoing 
reasons, we:  

       (1)  AFFIRM  the  District  Court’s  dismissal  of  Mangino’s  First 
Amendment retaliation claim, as the criminal summonses on which 




                                       19 
it is premised were supported by probable cause, the issuance of the 
non‐criminal  Fire  Prevention  Violation  Order  on  which  it  is 
premised  was  otherwise  justified,  and  Mangino  has  not  made  any 
argument  that  the  issuance  of  the  Fire  Prevention  Violation  Order 
was  significantly  more  serious  than  other  action  Poulos  had 
discretion to take; 

       (2)  AFFIRM  the  District  Court’s  dismissal  of  Mangino’s 
abuse‐of‐process  claim  on  qualified‐immunity  grounds  because,  at 
the  time  of  the  alleged  conduct,  although  there  was  a  clearly 
established  right  to be  free  from  abuse  of  process  under  New  York 
law,  there  was  no  clearly established right  to  be free  from abuse  of 
process where probable cause existed; and 

       (3)  AFFIRM  the  District  Court’s  denial  of  Mangino’s  motion 
to  set  aside  the  verdict  and  for  a  new  trial  because  it  is  clear  that, 
when read in context, the District Court’s jury instructions were not 
erroneous. 

 




                                        20